DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
This application is in condition for allowance except for the following formal matters: 
The abstract is too long. Correction is required.
Claim 1, lines 13 and 16 should read “carrier frequency” instead of just carrier.
Claim 11, line 2 should read “carrier frequency” instead of just carrier.
Claim 11, lines 4-5, there is no proper antecedent basis for “each phase”. It seems the “obtaining a rising edge timing and a falling edge timing” step should be placed after the “converting” step (line 6). The “converting step” describes a -- three-phase alternating current --.
A new tittle is required that is clearly indicative of the invention to which the claims are directed.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a system and a method for controlling said system comprising a compressor, a motor, an inverter having a plurality of switches, and a controller for using PWM to control a signal outputted to the motor. However, the prior art does not teach the controller having the function of obtaining a rising edge timing and a falling edge timing of the PWM control signal based on a superposition of a zero phase voltage having a predetermined magnitude and a carrier frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846